Citation Nr: 1748119	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as left knee strain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and schizoaffective disorder.

4.  Entitlement to service connection for residuals of a back injury.

5.  Entitlement to service connection for residuals of a chest injury.

6.  Entitlement to service connection for an unknown illness.

7.  Entitlement to an initial compensable rating for residuals of a burn scar, right hand.

8.  Entitlement to basic eligibility for nonservice-connected pension benefits.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980 and from August 1986 to September 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened the Veteran's claim of entitlement to service connection for a left knee disorder, but denied the claim on the merits.  That rating action granted service connection for burn scar, right hand, and assigned a 0 percent rating, effective April 27, 2015; however, it denied the Veteran's claims of entitlement to service connection for a back injury, service connection for chest injury, service connection for depressive disorder, service connection for unknown illness, and entitlement to nonservice-connected pension benefits.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in February 2017, the Veteran requested a videoconference hearing before the Board.  However, in a statement dated in June 2017, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704 (e) (2016).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issue of entitlement to service connection for depressive disorder, entitlement to an initial compensable rating for burn scar on the right hand, entitlement to nonservice-connected pension benefits, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  By a rating action in February 2008, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

2.  Evidence received since the February 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disorder.  

3.  A chronic left knee disorder did not manifest in service, arthritis was not manifest within one year of discharge, and a current left knee disorder is not etiologically related to active service.  

4.  The Veteran is not currently diagnosed with any residuals of a back injury.  

5.  The Veteran does not have a disability associated with residuals of a chest injury.  

6.  The Veteran does not have disability, claimed as an unknown illness, as the due to injury incurred in or disease contracted in active service.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, that denied service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final February 2008 rating decision is new and material; therefore, the criteria for reopening the claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for service connection for residuals of a chest injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

6.  The criteria for service connection for disability due to an unknown illness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Claim to reopen S/C-Left knee disorder.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Historically, the Veteran initially filed a claim for service connection for a left knee disorder (VA Form 21-526) in September 2007.  At that time, the record consisted of the Veteran's service treatment records (STRs).  These records indicate that the Veteran was seen in September 1978 with complaints of left knee pain following PT; he was seen and given muscle relaxant the day before, but now experiencing pain and stiffness.  The assessment was inflammation of the knee joint.  Clinical evaluation of the lower extremities normal at separation from service in November 1980 and in September 1992.  

By a rating action in February 2008, the RO denied the Veteran's claim of service connection for a left knee disorder, based on a finding that there was no evidence of a current disability, or that the claimed condition was incurred in or caused by military service.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof on February 21, 2008.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the February 2008 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for a left knee disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim for service connection for a left knee disorder (VA Form 21-526) was received in January 2015.  Submitted in support of the claim were VA progress notes dated from September 2012 to March 2015, which show that the Veteran received ongoing clinical evaluation and treatment for chronic left knee pain.  During a primary care visit in September 2012, the Veteran reported chronic throbbing knee.  The Veteran reported chronic left knee pain and swelling since 1978 when he was vigorously training; he stated that he treats the knee with ice packs, but does not take any medications.  The assessment was chronic knee pain from traumatic injury in 1978.  

Of record is the report of a DBQ examination, conducted in May 2015, which revealed a finding of left knee strain.  The examiner opined that the Veteran's claimed left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the STRs do not document an ongoing knee condition during service; in addition, his separation examination in September 1992 was negative for chronic knee problems.  The examiner also noted that the Veteran also denied seeking ongoing medical treatment for a chronic knee problem; rather, he reported treating himself with ice all of these years.  The examiner further noted that imaging as recently as 2012 was essentially negative for any knee problems.  

The Board finds that the evidence received since the February 2008 rating decision is both new and material.  In the instant case, the additional evidence includes a current diagnosis of left knee strain.  In the February 2008 rating decision, it was essentially found that there was no evidence of a current left knee disorder.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Legal Analysis-General service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


A.  S/C-Left knee disorder.

After review of the evidence, the Board finds that service connection is not warranted for a left knee disorder, currently diagnosed as left knee strain.  Significantly, while the STRs indicate that the Veteran received treatment for complaints of left knee pain, clinical evaluation of the lower extremities was normal at separation from service in November 1980 and in September 1992.  

The first clinical documentation of the onset of a chronic left knee disorder was in September 2012, more than 20 years after service separation from his period of military service.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

Other than the Veteran's assertions, there is no evidence indicating that there is a relationship between the Veteran's current left knee disorder and military service.  Rather, following the DBQ examination in May 2015, the examiner reviewed the medical records and opined that the claimed left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the STRs do not document an ongoing knee condition during service; in addition, his separation examination in September 1992 was negative for chronic knee problems.  The examiner also noted that the Veteran also denied seeking ongoing medical treatment for a chronic knee problem; rather, he reported treating himself with ice all of these years.  The examiner further noted that imaging as recently as 2012 was essentially negative for any knee problems.  Consequently, the medical opinion evidence is against the claim.  

The Board acknowledges the Veteran's contention that he has a current left knee disorder that is related to his active military service.  However, the Board finds the post service medical evidence to be more probative on the nexus question.  Therefore the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this claim.  

B.  S/C-Residuals of a back injury.

The Board finds that service connection is not warranted for residuals of a back injury.  Although the STRs reflect that the Veteran was seen in January 1992 for complaints of low back pain, it was noted that he was seen in urology with complaints of chronic recurrent episodes of hematuria and occasional low back pain.  He was diagnosed with hematuria of unknown etiology.  The STRs are completely silent with respect to any back injury or residuals of a back injury.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed low back disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he suffered a back injury in service and currently has residuals of a back injury.  

The United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  

Although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a complex medical diagnosis or opine as to the specific etiology of a complex medical condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Board finds that whether a person has a back disability is not a simple matter but rather requires medical expertise to determine.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a back injury.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for residuals of a back injury cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


C.  S/C-Residuals of a chest injury.

The Veteran contends that he has residuals of a chest injury sustained in service.  Relevant evidence of record consists of service treatment records (STRs), VA and private treatment records, as well as the Veteran's statements.  

Although the STRs indicate that the Veteran was seen in December 1979 for complaints of chest pain on the right side of his chest as a result of being struck during a basketball game, no pertinent findings or diagnoses of a disability was noted.  Clinical evaluation of the lungs and chest on separation examinations in November 1980 and September 1992 was normal.  No pertinent defects or diagnoses were noted.  

VA and private treatment records reflect complaints, treatments, and diagnoses for various conditions, but nothing regarding any residuals of a chest injury.  

Upon review of the evidence, the Board finds that there is no evidence of a current diagnosis for any residuals of a chest injury throughout the appeal period.  Accordingly, the Board must deny service connection for residuals of a chest injury.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995).  

Based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a current diagnosis of residuals of a chest injury.   Thus, the claim of service connection for residuals of a chest injury must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107 (b).  



D.  S/C-Unknown Illness.

The Veteran is seeking to establish service connection for an unknown illness.  He has provided insufficient to otherwise characterize this claim.  

As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Without evidence of a disability, service connection cannot be granted for this disability.  Hence, in the absence of proof of a present disability there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

To the extent that the Veteran is claiming service connection for an unknown illness, the Board observes that there are no objective indications of a disability.  Without objective indications of disability, service connection for an unknown disability must be denied.  

In conclusion, for reasons and bases expressed above the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an unknown illness.  The benefits sought on appeal are therefore denied.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  

Service connection for a left knee disorder is denied.  

Service connection for residuals of a back injury is denied.  

Service connection for residuals of a chest injury is denied.  

Service connection for an unknown illness is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A . The specific bases for remand are set forth below.  

A.  S/C-Psychiatric disorder.

The Veteran maintains that he developed a psychiatric disorder, currently diagnosed as schizoaffective disorder, as a result of his military service.  

In this regard, the Board notes that VA progress notes dated from September 2012 through August 2017 show that the Veteran received ongoing clinical evaluation for a psychiatric disorder, diagnosed as depressive disorder NOS.  

The Board further notes that a September 2017 disability benefit questionnaire (DBQ) was performed by a VA physician.  The examiner noted that the Veteran was currently diagnosed with schizoaffective disorder, and determined that the Veteran suffered total occupational and social impairment.  Unfortunately, the examination was silent on the etiology of the Veteran's psychiatric disorder.  As the record lacks an adequate medical nexus opinion addressing the etiology of any diagnosed psychiatric disorder; a remand for a VA examination regarding the nature and etiology of any acquired psychiatric disorder is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

B.  Initial compensable rating for burn scar, right hand.

The Veteran is seeking a compensable rating for his service connected burn scar, right hand.  The record reflects that the Veteran has not been afforded a VA examination for this disability.  

In his statements on appeal, the Veteran disagrees with the rating assigned to his right hand disorder and argues that the condition prevents him from conducting normal day to day living.  As such, the Veteran's statement suggests that his right hand disorder has worsened in severity.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, the Veteran has never been afforded a VA examination for his right hand disorder.  In light of his assertions that his disability has worsened, he should be scheduled for a new examination to determine the current severity of his service-connected burn scar on the right hand.  

C.  NSC pension and TDIU.

The claim for NSC pension and TDIU are inextricably intertwined with the claims of entitlement to service connection for a psychiatric disorder and increased rating for burn scar to the right hand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

D.  Due process concerns

The RO last considered the Veteran's claims of entitlement to service connection for a psychiatric disorder and entitlement to pension benefits in a January 2017 SOC.  Since that time, additional evidence has been associated with the record that is relevant to the issues addressed herein.  Specifically, this evidence includes VA treatment records from September 2012 through August 2017, several medical statements, and a September 2017 disability benefits questionnaire (DBQ) for mental disorders.  This evidence was not added to the record by VA, not the Veteran.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC. See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his psychiatric disorder.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the claims file.  

2.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: whether the Veteran has any currently diagnosed acquired psychiatric disorder present during the period of this claim, and whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service.  The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.  The rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA skin examination to determine the current severity of his right hand burn scar. The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should determine whether the scar is superficial or deep, unstable, painful on examination, tender and painful on objective demonstration, poorly nourished with repeated ulceration, or causes limited motion or function.  The examiner should also measure the area or areas of the scar.  The medical rationale for all opinions expressed should be provided.  

5.  Review the claims file. If any of the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16 (a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  

7.  Then readjudicate the claims on appeal for compensation, and nonservice-connected pension, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


